Title: From George Washington to Lieutenant Colonel John Green, 28 October 1777
From: Washington, George
To: Green, John



Sir,
Head Quarters [Whitpain Township, Pa.] Octr 28th 1777

Colonel Arendt writes me, that the state of his health will make it absolutely necessary for him, to withdraw himself awhile from the Garrison. I am apprehensive, that during his absence, there may arise some difficulty about the command between you and Lt Col. Smith; as it is uncertain which of your Commissions is oldest, and cannot now be easily determined. The good of the service however requires, that disputes of such a nature should be waved, and as Lt Col. Smith had originally the command of the post, has been longer in it, and may be supposed to have more thoroughly considered every circumstance of its defence, than one who has been less time there; these are arguments, with me, in the present uncertainty, respecting rank, that it should be waved in his favour. I have no doubt that they will have their full weight with you when duly considered, and that you will readily avoid any difference about punctilios, when the advancement of the service, in the least degree, may seem to require it. Relying upon this, I flatter myself

you will chearfully acquiesce in Colonel Smiths command, in the absence of the Baron, and that there will be the most perfect harmony subsisting between you. I am Sir Your most Obedt servt.
